KING, Circuit Judge,
concurring in part and dissenting in part.
Because I believe the exclusion of appellant Michael Ryhnes’s only supporting witness was prejudicially erroneous, I respectfully dissent from Part IV of the majority decision, which upholds the ultimate penalty of witness exclusion. I otherwise concur in the majority opinion.
I.
The district court’s decision to exclude the witness Corwin Alexander runs head-on into Michael Rhynes’s Sixth Amendment right to call witnesses in his behalf.1 This right is a cornerstone of our system of justice: “Few rights are more fundamental than that of an accused to present witnesses in his own defense. Indeed, this right is an essential attribute of the adversary system itself.” Taylor v. Illinois, 484 U.S. 400, 408, 108 S.Ct. 646, 98 L.Ed.2d 798 (1988).
Accordingly, we have recognized that excluding a defense witness is the severest possible penalty for violation of a sequestration order and that, as such, it should be imposed to remedy only egregious violations: “Because exclusion of a defense witness impinges upon the right to present a defense, we are quite hesitant to endorse the use of such an extreme remedy.” United States v. Cropp, 127 F.3d 354, 363 (4th Cir.1997). Here, I cannot agree that the district court rightly imposed the ulti*385mate penalty of excluding Corwin Alexander from the witness stand, where that exclusion was based on a defense attorney’s alleged violation of an “interpretation” of a sequestration order.
II.
The district court excluded Corwin Alexander because Michael Rhynes’s court-appointed attorney, Mr. Scofield, in preparation for defending his client, spoke with Alexander about a prior witness’s testimony. The district court concluded that Mr. Scofield’s conversation with Alexander regarding prior trial testimony had violated the court’s sequestration order. I am unable to find any such violation and conclude that there was none. As a result, the district court’s decision to exclude Alexander on the basis of a non-existent violation was an error of law and, by definition, an abuse of discretion. See Koon v. United States, 518 U.S. 81, 100, 1, 16 S.Ct. 2035, 135 L.Ed.2d 392 (1996) (“A district court by definition abuses its discretion when it makes an error of law.”).
A.
Nothing in the district court’s sequestration order — which it described as “the usual sequestration rule ... that the witnesses shall not discuss one with the other their testimony” — prohibits attorneys from discussing anything with anyone.2 Further, no such prohibition appears on the face of Federal Rule of Evidence 615,3 or in any other evidence rule or rule of court, or — until today — in any decision of this court. Put simply, Mr. Scofield’s actions violated no court order or court rule, and were, indeed, consistent with the highest and best traditions of lawyering. See Part II.B, infra.
The majority does not contend that the text of Rule 615 prohibited Mr. Scofield’s conversations with Corwin Alexander. And, although it curiously argues that the district court’s oral sequestration order “was drawn to ensure that there was no witness coaching,” ante at 369 (emphasis added), the majority points to nothing in the wording of the district court’s order that even implicitly barred Mr. Scofield, or any attorney in the case, from speaking with any witness. Nevertheless, the majority seeks to compensate for this lack of record support by arguing that the district court was free to “interpret” its sequestration order in a manner that converted Mr. Scofield’s conversation with Corwin Alexander, after the fact, into a violation of the order.4
*386I wholeheartedly disagree with this ruling by the majority. The majority cites no authority for the proposition that an unadorned sequestration order, although devoid of any reference to lawyers, nevertheless may be interpreted to prohibit lawyers from discussing trial proceedings with prospective witnesses.5 I likewise can find no notable authority to support this novel position.
Indeed, relevant authorities interpret Rule 615 otherwise. Court decisions and the leading commentators agree that sequestration orders ordinarily do and should permit witnesses to discuss the case with counsel for either party: “Sequestration requires that witnesses not discuss the case among themselves or anyone else, other than the counsel for the parties.” United States v. Walker, 613 F.2d 1349, 1354 (5th Cir.1980) (emphasis added) (citing Gregory v. United States, 369 F.2d 185 (D.C.Cir.1966)); accord United States v. Buchanan, 787 F.2d 477, 485 (10th Cir.1986) (“The witnesses should be clearly directed, when [Rule 615] is invoked ... that they are not to discuss the case ... with anyone other than counsel for either side”) (emphasis added);6 4 Jack B. Wein-stein & Margaret A. Berger, Weinstein’s *387Federal Evidence § 615.06 (Joseph M. McLaughlin, ed., 2d ed. 1998) (“[Sequestration] instructions, however, usually permit the witnesses to discuss their own or other witnesses’ testimony with counsel for either side.”) (emphasis added); 2 Charles A. Wright, Federal Practice & Procedure § 415 (2d ed. 1982) (“If exclusion is ordered, the witnesses should be instructed not to discuss the case with anyone except counsel for either side.”) (emphasis added).7
Undeterred by the weight of contrary authority, the majority upholds the district court’s ruling that its order actually prohibited attorney-witness discussions of testimony as a permissible “interpretation” of the sequestration order. See ante at 369-370. While acknowledging that such interpretations are reversible if they are “clearly ... an abuse of discretion,” Texas N.W. Ry. Co. v. Diamond Shamrock Ref. & Mktg. Co., 865 F.2d 807, 810 (7th Cir.1988), the majority concludes that the district court’s “interpretation” of the order was “reasonable.” See ante at 369-370.
I cannot agree. If a district court does not exceed its discretion by interpreting a sequestration order in a manner that is (1) unsupported by its text; (2) unsupported by Rule 615; (3) unprecedented in this circuit; (4) contrary to the overwhelming weight of persuasive case law and scholarship; and (5) arguably unconstitutional, see Part II.B, infra, then the district court’s discretion to interpret its orders is effectively limitless. As a practical matter, the majority’s position would permit district judges, when faced with any trial activity they dislike, not only to order it stopped prospectively, but to punish it as if it were a violation of a then-existing order. Such post-hoc exercises of regulatory power are wholly inconsistent with our system of justice. See generally Kaiser Aluminum & Chem. Corp. v. Bonjomo, 494 U.S. 827, 855, 110 S.Ct. 1570, 108 L.Ed.2d 842 (1990) (Scalia, J., concurring) (“[The] principle that the legal effect of conduct should ordinarily be assessed under the law that existed when the conduct took place has timeless and universal appeal.”).
*388The majority’s final defense of its ruling underscores a logical fallacy underlying its position. The majority states that Mr. Scofield did not violate the sequestration order by speaking with Alexander, but only by informing him of prior testimony. Based on this understanding of the order, the majority concludes that “counsel had ample room to interview and prepare witnesses without running afoul of the [sequestration] order.” See ante at 370.
But this conclusion begs the question, “How was counsel to discern the limits of the sequestration order?” Those limits— as declared after the fact by the district court — did not appear on the face of the order, in Rule 615, in controlling precedent, or even in persuasive authorities. In fact, the majority makes it virtually impossible for counsel to know whether they have “ample room” to perform essential tasks without violating an order, because the majority today effectively grants district courts limitless discretion to expand their orders through post-hoc “interpretation.”8
B.
1.
Not only were Mr. Scofield’s actions consistent with the order the district court actually issued and the text of Rule 615, they were consistent with well-established policies underlying the rule. We have recognized that Rule 615 is “designed to discourage and expose fabrication, inaccuracy, and collusion.” Opus 3 Ltd. v. Heritage Park, Inc., 91 F.3d 625, 628 (4th Cir.1996). Put differently, Rule 615 helps to smoke out lying witnesses: “It is now well recognized that sequestering witnesses ‘is (next to cross-examination) one of the greatest engines that the skill of man has ever invented for the detection of liars in a court of justice.’ ” Id. (citing 6 Wigmore on Evidence § 1838, at 463).9
While courts may in their discretion decide to go beyond the provisions of Rule 615 and bar witness-to-witness conversations about prior testimony, with the view that such an order is appropriate to enhance the truth-seeking process, prevent*389ing lawyers from lawyering is simply inappropriate. The majority nevertheless concludes that a lawyer-to-witness discussion of prior testimony “poses the exact same risk as allowing witnesses to speak with one another.” See ante at 369.
This proposition is simply unfounded and inaccurate. Lawyers are not like witnesses, and the majority ignores critical differences between them that are disposi-tive in this case. Unlike witnesses, lawyers are officers of the court, and as such, they owe the court a duty of candor. Model Rules of Professional Conduct Rule 3.3 (1995). Of paramount importance here, that duty both forbids an attorney from knowingly presenting perjured testimony and permits the attorney to refuse to offer evidence he or she reasonably believes is false. Id. Rule 3.3(a)(4), (c). Similarly, an attorney may not “counsel or assist a witness to testify falsely.” Id. Rule 3.4(b). And if an attorney believes that a non-client witness is lying on the witness stand about a material issue, he is obliged to “promptly reveal the fraud to the court.” Id. Rule 3.3, cmt. 4. The Supreme Court has emphasized the importance of attorneys’ duty of candor: “Any violation of these strictures would constitute a most serious breach of the attorney’s duty to the court, to be treated accordingly.” Geders v. United States, 425 U.S. 80, 90 n. 3, 96 S.Ct. 1330, 47 L.Ed.2d 592 (1976) (citing to parallel provisions of Model Code of Professional Responsibility).
Consequently, lawyers’ ethical obligations to the court distinguish them from trial witnesses, whose discussions with other prospective witnesses may properly be forbidden by sequestration orders. Further, if an attorney has inappropriately “coached” a witness, thorough cross-examination of that witness violates no privilege and is entirely appropriate and sufficient to address the issue. In Geders, Chief Justice Burger, for a unanimous Court, endorsed cross-examination as the swift antidote for witness coaching:
The opposing counsel in the adversary system is not without weapons to cope with “coached” witnesses. A prosecutor may cross-examine a defendant as to the extent of any “coaching”.... Skillful cross-examination could develop a record which the prosecutor in closing argument might well exploit by raising questions as to the defendant’s credibility, if it developed that defense counsel had in fact coached the witness as to how to respond....
Geders, 425 U.S. at 89-90, 96 S.Ct. 1330.
Nevertheless, the majority concludes that Mr. Scofield’s discussion with Corwin Alexander warranted excluding Alexander as a witness: “Conduct such as witness coaching and perjury threatens to destroy the integrity of this process. The risk of this type of conduct inhered in the circumstances of this case.” See ante at 369. In other words, the majority implies that by discussing prior trial testimony with Cor-win Alexander, Mr. Scofield necessarily coached Alexander or made it likely that Alexander would commit perjury.10 To the contrary, I intrinsically trust in lawyers’ abilities to discharge their ethical obligations, including their duty of candor to the court, without being policed by over-broad sequestration orders. Furthermore, I trust that, if an attorney is lax in his duty of candor, that laxness can be exposed— even exploited — by skillful cross-examination.
2.
But subjecting lawyers to overbroad sequestration orders is not simply a benign redundancy. Instead, such orders affirmatively harm the adversarial process by hindering attorneys from discharging their duties to the client. To a client, an attorney owes competence. Model Rules Rule 1.1. To fulfill this basic duty, the attorney *390must prepare carefully for the task at hand: “Competent representation requires ... thoroughness and preparation reasonably necessary for the representation.” Id. Rule 1.1(a).
In the context of a complex and protracted trial, like the one that took place here, thorough preparation demands that an attorney interview and prepare witnesses before they testify. Indeed, what lawyer would call a witness without appropriate and thorough pre-trial interviews and discussion? The answer is obvious— none who takes seriously the ethical obligation of providing competent representation. Notably, more than one lawyer has been punished, found ineffective, or even disbarred for incompetent representation that included failure to prepare or interview witnesses. United States v. Tucker, 716 F.2d 576 (9th Cir.1983) (defense counsel ineffective for failing to interview witnesses); McQueen v. Swenson, 498 F.2d 207 (8th Cir.1974) (same); In re Warmington, 212 Wis.2d 657, 668, 568 N.W.2d 641 (1997) (lawyer disbarred for, among other things, “failing to supervise the preparation of an expert witness”); In re Wolfram, 174 Ariz. 49, 847 P.2d 94, 96 (1993) (failure to interview witnesses cited among reasons for suspending attorney).
By stretching Rule 615 to implicitly prohibit attorneys from speaking to witnesses regarding prior trial testimony, the majority hamstrings attorneys in performing their obligations to competently defend their clients. Our adversarial system works best when lawyers are permitted and encouraged to engage in effective law-yering. This is precisely the sentiment Mr. Scofield expressed to the district court when the court told him that he had violated the sequestration order: “I’m sorry then, Your Honor. I’ve done wrong then because I don’t know how else I can prepare [Alexander] to testify.”11 J.A.1945M.
And in the context of a criminal trial, like this one, a defense attorney’s duty to her client assumes constitutional stature: “In all criminal prosecutions, the accused shall ... have the Assistance of Counsel for his defence.” U.S. Const, amend. VI. We have rightly recognized that even the “powerful policies behind sequestration” must bend to the dictates of the Constitution. Opus 3 Ltd., 91 F.3d at 628.12 So it must be here.
In my view, sequestration orders that prevent attorneys from performing their duties as counsel, including discussing trial proceedings with future witnesses, may *391well violate a criminal defendant’s Sixth Amendment rights. The Supreme Court has explicitly forbidden some sequestration orders that prohibit a defendant-witness from conferring with counsel. Geders, 425 U.S. at 87, 96 S.Ct. 1880; accord United States v. Allen, 542 F.2d 630, 633 (4th Cir.1976). And at least one court has extended this reasoning to sequestration orders preventing counsel from discussing prior testimony with non-defendant witnesses:
It has been held that to deprive a party ... of the right to consult with counsel as the trial proceeds is to infringe its right to due process of law. This court believes that similar considerations apply to the right of a party to have his counsel free to discuss with prospective witnesses developments in the case, including the testimony of other witnesses.
United States v. Scharstein, 531 F.Supp. 460, 463-64 (E.D.Ky.1982) (emphasis added).
Given the constitutional significance of the duties Mr. Scofield was seeking to carry out, I cannot agree that the district court was within its discretion to hinder his performance of those duties with an expansive, unprecedented, and after-the-fact “interpretation” of its sequestration order. I certainly cannot agree that, because his attorney took actions that neither the Supreme Court, this court, nor any district court in this circuit has ever expressly forbidden, Michael Rhynes should have been penalized with the exclusion of his sole supporting witness. To the contrary, where an attorney seeks to perform his constitutionally-mandated duty to effectively represent a criminal defendant, he must be free to interview defense witnesses and to discuss with them all appropriate matters, without being muzzled by an overbroad sequestration order.13
III.
While I agree with the majority that harmless error analysis applies to the district court’s erroneous exclusion of Corwin Alexander, I am satisfied that the erroneous exclusion of Michael Rhynes’s sole corroborating witness, who would have sought to rebut much of the Government’s evidence against Michael Rhynes, cannot have been harmless. This is an error of constitutional magnitude — a deprivation of Michael Rhynes’s Sixth Amendment right to call witnesses on his behalf. For this constitutional error to be harmless, the Government must establish, to the satisfaction of this Court beyond a reasonable doubt, “that a rational jury would have found the defendant guilty absent the error.” Neder v. United States, 527 U.S. 1, 119 S.Ct. 1827, 1838, 144 L.Ed.2d 35 (1999).
In its effort to surmount this hurdle, the majority claims harmless error because the “amount” of evidence against Rhynes was, in its view, “voluminous” or “massive.”14 See ante at 373-374. Even if this assessment is accepted as true, that would not be sufficient. Alexander’s proposed *392testimony, summarized below, would have controverted most of the Government’s evidence against Rhynes. And importantly, “overwhelming” but genuinely “contested” evidence does not satisfy the “reasonable doubt” harmless error standard. See Neder, supra, 119 S.Ct. at 1837-39.
As the appellants have pointed out, Alexander would have sought to corroborate several details of Michael Rhynes’s own testimony, to discredit several of the Government’s witnesses, and to counter a number of the inferences the Government sought to draw from its evidence. See ante at 367 (summarizing evidence proposed to be presented by Alexander). Specifically, Alexander would have testified about his close relationship with Michael Rhynes and would have said that Alexander had never dealt drugs with Michael Rhynes or with anyone else. Further, he would have testified that he knew at least seven of the Government’s witnesses well, and that each of them had a reputation for untruthfulness. Alexander would have corroborated Michael Rhynes’s testimony that he received a particular sum of money from an insurance settlement and not, as the Government had contended, from illegal sources. • Finally, Alexander would have testified that he accompanied Michael Rhynes on a trip to New York, which the Government claimed had been a drug-related trip. Alexander would have explained that he and Michael Rhynes had gone to see a basketball game and that they had had no involvement with drugs, on this trip or otherwise.15
When he lost Alexander as a witness, Michael Rhynes lost the opportunity to independently challenge the Government on all of these issues. Michael Rhynes was, by this ruling, clearly denied his constitutionally-protected right to fairly defend ■ himself, and he is now serving a prison sentence of thirty years. I simply cannot conclude that a criminal defendant’s loss of his sole supporting witness could, under these circumstances, be harmless.
IV.
Respectfully, I would vacate Michael Rhynes’s conviction and remand his case to the district court for a new trial.

. "In all criminal prosecutions, the accused shall enjoy the right ... to have compulsory process for obtaining witnesses in his favor. ...” U.S. Const, amend. VI.


.The entirety of the sequestration order, granted orally from the bench at the outset of trial, is in the record as follows:
Well, I do grant the usual sequestration rule and that is that the witnesses shall not discuss one with the other their testimony and particularly that would apply to those witnesses who have completed testimony not to discuss testimony with prospective witnesses, and I direct the Marshal’s Service, as much as can be done, to keep those witnesses separate from the — those witnesses who have testified separate and apart from the witnesses who have not yet given testimony who might be in the custody of the marshal.
J.A. 273-74. Further, there is no gloss on Rule 615 of the Federal Rules of Evidence, see infra note 3, in any local rules of court— either those of the Southern District of West Virginia, where the presiding district judge ordinarily sits, or those of the Western District of North Carolina, where the case was tried — that might further explain what the district court meant by the ‘usual” rule.


. By its terms, Rule 615 merely provides for the exclusion of certain witnesses from the courtroom:
At the request of a party the court shall order witnesses excluded so that they cannot hear the testimony of other witnesses, and it may make the order of its own motion. This rule does not authorize exclusion of (1) a party who is a natural person, or (2) an officer or employee of a party which is not a natural person designated as its representative by its attorney, or (3) a person whose presence is shown by a party to be essential to the presentation of the party's cause, or (4) a person authorized by statute to be present.
Fed.R.Evid. 615.


. The majority’s decision incorrectly implies that we should defer to a district court's inter*386pretation of the law. See ante at 369. Here, if the district court's order was an invocation of Rule 615 — the most reasonable construction of that order — then the district court effectively determined that Mr. Scofield violated Rule 615, nothing else. The question of whether Rule 615 prohibits any communication between an attorney and a witness is a question of law, which this court must review de novo. Excluding a defense witness for violations of a sequestration order also has clear Sixth Amendment implications, Cropp, supra, 127 F.3d at 363, and this Court reviews ultimate constitutional questions de novo. See United States v. Melgar, 139 F.3d 1005, 1008 (4th Cir.1998) (“We review de novo the ultimate question of whether the government violated a defendant’s Fifth and Sixth Amendment rights’’). In either event, we do not owe unquestioning deference to the district court’s finding that Mr. Scofield violated a sequestration order or its decision to exclude Rhynes’s witness. See ante at 369-370.


. Given the lack of legal support for the district court’s broad interpretation of its order, it is obvious that Mr. Scofield did not intend to violate the sequestration order. When questioned about his discussions with the witness Alexander in preparation of the defense, he was clear about his actions: "I specifically told [Alexander] about that testimony and told him I was going to ask him about that, Your Honor. And I don't think that violates the sequestration order.” J.A. 1945M.
Nor is it insignificant that Mr. Scofield did not understand "the usual sequestration rule” to bar counsel from discussing prior trial occurrences with an upcoming witness. Mr. Scofield is a veteran trial lawyer with more than thirty years of experience, which has included service as an Assistant United States Attorney, state public defender, and law school instructor, as well as private practice. He has been accorded an "AV” rating in the Martindale-Hubbell Law Directory. 13 Martindale-Hubbell Law Directory, at NC36P (1998). This rating, which is awarded to only approximately 20% of the private practice bar, indicates that he is regarded by his peers as possessing the highest legal ability and adhering to the highest ethical standards. If the "usual sequestration rule” implies some limitation on Mr. Scofield’s communications with witnesses, then an attorney with his background and experience would certainly have been aware of it.


. In a passage that is internally inconsistent, the Tenth Circuit appears both to endorse and forbid witnesses subject to sequestration from discussing the case with counsel:
The witnesses should be clearly directed, when [Rule 615] is invoked, that they must all leave the courtroom ... and that they are not to discuss the case or what their testimony has been or would be or what occurs in the courtroom with anyone other than counsel for either side. See 3 Wein-stein’s Evidence 615-13. Counsel know, and are responsible to the court, not to cause any indirect violation of the Rule by themselves discussing what has occurred in the courtroom with the witnesses.
Buchanan, 787 F.2d at 485 (emphasis added). Notably, while the Tenth Circuit cites the respected treatise of Judge Weinstein in support of the first part of this passage, it cites no authority for the second part. The reason is obvious. If witnesses are allowed to discuss "what occurs in the courtroom ... with counsel” — as the court specifically permits — it is logically impossible for lawyers to take part in the same conversations without themselves violating the court’s admonition against coun*387sel "discussing what has occurred in the courtroom with the witnesses.” Because this second sentence is nonsensical when read together with the well-supported rule in the first sentence, its suggestion that lawyer-witness discussions be limited is entirely unpersuasive.


. The majority has located a single commentator that would endorse district court orders explicitly prohibiting witness contacts with attorneys: "While Rule 615 provides solely for the exclusion of witnesses from the courtroom, the court may take further measures ... such as ordering [witnesses] ... not to discuss the case with one another or with any attorney....” Michael Graham, Federal Practice & Procedure, Federal Rules of Evidence § 6611, at 216 (interim ed. 1992). Notably, this statement is not supported by the single case that the treatise cites, Perry v. Leeke, 488 U.S. 272, 109 S.Ct. 594, 102 L.Ed.2d 624 (1989). In Perry, the Court held only that witnesses may be prohibited from speaking with lawyers between direct and cross examination; it did not approve the practice the treatise endorses, namely, generally prohibiting lawyer-witness contact as part of a sequestration order.
Moreover, even if the treatise were correct on the law, it is irrelevant in this case. The rule it posits — that trial courts may explicitly direct witnesses not to speak with attorneys — does not support the majority’s novel approach. The majority would conclude that, even where a trial judge has not "taken further measures” and instructed witnesses to avoid discussing the case with attorneys, it has implicitly forbidden such conduct simply by instructing witnesses not to speak to each other. Not even the lone treatise that the majority cites has taken such an extreme position.
Nor do the cases the majority cites provide any more support. The majority points to cases holding that sequestration orders, though silent on the matter, may prohibit witnesses from discussing the case with each other out of court or from reading trial transcripts. See ante at 370 (citing United States v. Greschner, 802 F.2d 373 (10th Cir.1986), Miller v. Universal City Studios, Inc., 650 F.2d 1365 (5th Cir.1981)). But conspicuously absent from these cases is any decision that would implicitly expand garden-variety sequestration orders to prohibit the only activity relevant in this case: attorney-witness discussions of testimony.


. The majority also asserts that Mr. Scofield could have asked the district court whether the "usual sequestration rule” prohibited any communication between himself and Alexander. See ante at 371-372. However, any reasonable attorney would have believed that the district court's invocation of the "usual sequestration rule” was a reference to Rule 615, since there was no other controlling rule or standing order. Nothing in Rule 615 or related authority could have raised any doubt for Mr. Scofield about "the propriety of his intended conduct.” See ante at 371.
In my view, the majority’s assertion also reveals a misunderstanding of what lawyers must do to prepare for trial and fulfill their obligations to their clients. Mr. Scofield knew that he had an obligation to prepare for Alexander’s testimony and that his preparation included ascertaining whether Davis’s testimony, especially that part relating to Alexander, was true. The majority apparently would have no problem if (hypothetically) Mr. Scofield had asked Alexander during trial preparation: "You sold drugs to Davis in August 1997, isn't that true?” Yet, if Mr. Scofield asked: "Davis testified that you sold drugs to Davis in August 1997. Is that testimony true?” then the majority would hold that Mr. Scofield violated the "usual sequestration rule” because his question included the words: "Davis testified.”- We are simply — and unnecessarily — splitting hairs when, under these circumstances, we condemn Mr. Sco-field and punish his client with the ultimate penalty of witness exclusion.


. The majority founds its holding on the necessity "to protect the truthfulness of testimony.” See ante at 368. However, the search for truth was not furthered by excluding Alexander’s testimony. I agree, for example, that if Alexander had been permitted to testify and his testimony had contradicted Davis's testimony, then one — either Alexander or Davis— was not, in all likelihood, testifying truthfully. However, I trust the adversary system to separate the liars from the truthful. The search for truth would have been better served by permitting the jury to determine who was telling the truth. By contrast, the district court’s exclusion of Alexander’s testimony left Davis's testimony uncontradicted and could have led the jury to believe, and rely upon, untruthful testimony. Put simply, excluding Corwin Alexander as a witness did nothing to further the search for truth.


. For the sake of clarification, I note that nothing in the record even remotely suggests that Mr. Scofield improperly coached Alexander or encouraged him to commit perjury.


. The majority also says that "Scofield not only apologized to the court, but he also commendably related in detail what he could have and should have done instead.” See ante at 371. However, the colloquies quoted by the majority demonstrate nothing more than an attorney trying desperately to obtain reconsideration of an erroneous ruling in order to get his only supporting witness to the stand. If anything, Mr. Scofield assumed responsibility so that he, not his client, would be punished. This after-the-fact mea culpa does nothing to allay my concern that the majority's holding unreasonably burdens the ability of lawyers to properly represent their clients and prepare for trial.


. It is important to note that Rule 615, on its face, does not require exclusion of all witnesses from the courtroom. While an absolute rule would no doubt promote the truth-seeking policy behind Rule 615, constitutional considerations have required that exceptions be built into the Rule itself. Opus 3 Ltd., 91 F.3d at 628 ("confrontation and due process considerations” drive Rule 615's exceptions). Parties or their representatives, as well as expert witnesses, are authorized by Rule 615 to remain in the courtroom, hear testimony, and subsequently testify. Rule 615(1)-(3). In criminal cases these exceptions in practice are applied to allow the prosecution's case agent — the FBI, DEA, IRS, or BATF agent— to remain at counsel table with the prosecutor, hear the other witnesses testify, and nevertheless testify on behalf of the prosecution.
And in this very case, the Government’s case agent and summary witness were specifically exempted from the sequestration order. J.A. 274. Accordingly, the text of Rule 615 further emphasizes the erroneous nature of the ruling challenged here, and underscores the inappropriateness of the district court's comment that Mr. Scofield's representation of his court-appointed client was "unprofessional.”


. If a district court, in its discretion, determines to grant a sequestration order that exceeds the express bounds of Rule 615, the order should at least comport with the following: (1) it should be explicit; (2) it should be of record and timely; (3) it should be entered only after appropriate input from counsel; and (4) it should be tailored as narrowly as possible to achieve its purposes without hindering counsel in performance of their duties to clients and the court. Such criteria seem especially prudent in light of the “confusion about how far the scope of a bald Rule 615 order extends for the sanction of excluding testimony.'' United States v. McMahon, 104 F.3d 638, 648 (4th Cir.1997) (Michael, J., dissenting).


. The majority supports its opinion by relying on the “voluminous testimony against M. Rhynes.” See ante at 374. However, there is nothing in the Sixth Amendment guaranteeing a criminal defendant the right to call witnesses only when the Government’s case is weak; on the contrary, when the Government’s case is based upon “voluminous” evidence, a trial court should be especially vigilant in ensuring that a defendant is accorded his Sixth Amendment right to defend himself.


. Presumably the Government would have challenged the credibility of these aspects of Alexander’s testimony. The assessment of AI-exander's credibility and the weight to be accorded his testimony — if any — was properly for the jury to determine.